Citation Nr: 1550059	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for headaches, claimed as migraine headaches.

4. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder; mood disorder not otherwise specified; anxiety disorder not otherwise specified; adjustment disorder; and personality disorder not otherwise specified.  

5. Entitlement to service connection for residuals of a right knee injury.

6. Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard with periods of Active Duty for Training (ACDUTRA) including from April 7, 1997, to July 17, 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
February 2010, July 2010, January 2012, and May 2014 rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

With respect to the hearing loss claim, the Board liberally construes a November 2010 communication as a notice of disagreement with the February 2010 denial of that issue.

The issues of entitlement to service connection for residuals of a right knee injury and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran does not have a present diagnosis of obstructive sleep apnea.

2. The weight of the evidence is against a finding that the Veteran sustained a traumatic brain injury in service; there is no present diagnosis of traumatic brain injury.

3. The Veteran does not have a present diagnosis of headaches.

4. The weight of the evidence is against a finding that the Veteran's various diagnosed psychiatric conditions manifested during a period of active service or are otherwise etiologically related to a period of active service.  


CONCLUSIONS OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

The criteria for service connection for a traumatic brain injury have not been met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

The criteria for service connection for headaches have not been met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for migraine headaches, obstructive sleep apnea, and traumatic brain injury in September 2013.  In a letter dated October 1, 2013, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  On October 15, 2013, the Veteran returned the VCAA response form indicating that he had no additional evidence or arguments to submit in support of his claim.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, private medical records, service treatment records, and lay statements from the Veteran and several acquaintances, as well as his initial claims, notices of disagreement and formal appeals.  The Veteran has not informed VA of any outstanding evidence, and the Board is aware of none at this time.  

The Board notes that the Veteran has not been afforded a VA examination in connection with any of the claims addressed in the decision below.  VA's duty to assist requires it provide an examination in a service connection claim if the record does not contain sufficient evidence to decide the claim, but does contain (A) competent evidence (either lay or medical) of a present disability or persistent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; and  (C) indicates that the present diagnosis may be associated with the established in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The duty to provide a medical examination on a service connection claim is limited to situations which meet the above criteria.  "If congress had wanted [VA] to automatically provide an examination on all possible theories, then section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  In this case, as will be discussed in more detail below, the Veteran has not provided any evidence of an in-service event, injury, or illness which "may be associated" with the claims on appeal.  Further, there is no evidence of any present diagnosis of TBI, sleep apnea, or headaches.  Accordingly, the duty to assist was not triggered and VA is not obligated to provide an examination with regard to the claims decided below.  

In light of the above, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A. Obstructive Sleep Apnea

In the instant matter, the Veteran has filed a claim of service connection for obstructive sleep apnea.  In October 2013, he was notified of the evidence necessary to show service connection for his claimed condition and requested he provide approximate dates of any treatment at either a VA or private medical facility which VA would assist him in obtaining and associating with the file.  On October 15, 2013, the Veteran returned a notice to VA which indicated he had no further evidence to submit.  Following a thorough review of all medical evidence of record, the Board is unable to find any diagnosis of or treatment for obstructive sleep apnea.  In light of this, despite the Veteran's assertion that he is entitled to service connection for obstructive sleep apnea, the Board must conclude that the Veteran does not have a present diagnosis of such a condition as a medical diagnosis has not been given.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (competent lay evidence is evidence not requiring that the proponent have specialized education, training or experience); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that while a Veteran may testify as to factual matters of which he has first-hand knowledge, he cannot render a medical diagnosis)

Further, the Board has reviewed the Veteran's service treatment records in full and finds that there is no indication that the Veteran was ever treated for or diagnosed with such a disability during his various periods of ACDUTRA, nor any other event, injury, or illness to which a present diagnosis, if one existed, could possibly be attributed.  

Accordingly, because the Veteran does not have a current disability, nor an in-service incurrence or aggravation of a disease or injury, service connection for obstructive sleep apnea must be denied.  38 C.F.R. §§ 3.303, 3.304.

B. 
Traumatic Brain Injury

Here, the Veteran has filed a claim of service connection for a traumatic brain injury (TBI).  In October 2013, he was notified of the evidence necessary to show service connection for his claimed condition and requested he provide approximate dates of any treatment at either a VA or private medical facility which VA would assist him in obtaining and associating with the file.  On October 15, 2013, the Veteran returned a notice to VA which indicated he had no further evidence to submit.

Following a review of the complete claims file, the Board finds that the Veteran has not provided any evidence that such an injury was incurred during service, in fact, he has not provided any details, other than his assertion that he is entitled to service connection for such a condition.  The Veteran's service treatment records are negative for treatment for or a diagnosis of TBI.  Records do note treatment for injuries sustained when he stepped in a hole, resulting in knee and ankle pain, however, there is no report of a head injury at any point during any period of active service.  Neither has the Veteran provided any lay evidence pertaining to such an occurrence during service.  Further, a review of the medical evidence of record does not show that the Veteran has been diagnosed with a traumatic brain injury or any symptoms thereof.  

Accordingly, the Board finds that service connection for traumatic brain injury is not appropriate in this case as the Veteran has failed to meet the criteria necessary for service connection to be granted.  38 C.F.R. §§ 3.303, 3.304.
	
C. Headaches

The Veteran has filed a claim of service connection for headaches (claimed as migraines).  In October 2013, he was notified of the evidence necessary to show service connection for his claimed condition and requested he provide approximate dates of any treatment at either a VA or private medical facility which VA would assist him in obtaining and associating with the file.  On October 15, 2013, the Veteran returned a notice to VA which indicated he had no further evidence to submit.  Following a thorough review of all medical evidence of record, the Board is unable to find any diagnosis of or treatment for headaches or migraine headaches.  See Layno, supra.

Further, the Board has reviewed the Veteran's service treatment records in full and finds that there is no indication that the Veteran was ever treated for or diagnosed with such a disability during his various periods of ACDUTRA, nor any other event, injury, or illness to which a present diagnosis, if one existed, could possibly be attributed.  

Accordingly, because the Veteran does not have a current disability, nor an in-service incurrence or aggravation of a disease or injury, service connection for headaches, claimed as migraine headaches, must be denied.  38 C.F.R. §§ 3.303, 3.304.

D. Acquired Psychiatric Disorder

The Board recognizes that the Veteran has been diagnosed with various psychiatric disorders, to include major depressive disorder, a mood disorder not otherwise specified, anxiety disorder not otherwise specified, adjustment disorder with mixed emotions, and personality disorder not otherwise specified.  However, the Board finds that service connection is not warranted for any of these conditions.

Particularly, the Board has reviewed the Veteran's service treatment records and has found no evidence that he was ever diagnosed with or treated for a psychiatric condition during his various periods of active service.  Neither is there any evidence of a particular incident to which such a diagnosis may be attributed.  The Veteran had not provided any lay evidence that would imply that his condition manifested during service or is otherwise related to an incident of service.  

Further, a review of the medical evidence of record does not imply in any way that the Veteran's present psychiatric conditions are related to his active service.  The earliest evidence of a diagnosis for a psychiatric condition is in May 2010.  Records from January 2011 report a worsening of his symptoms around the prior Christmas, but do not imply any earlier diagnosis or nexus to his active military service.  

Accordingly, because there is no evidence of an in-service incurrence of a psychiatric condition, and because there is no evidence of a medical nexus to service, the Board finds that service connection is not appropriate in this case.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for traumatic brain injury (TBI) is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for headaches, claimed as migraine headaches is denied.

Entitlement to service connection for an acquires psychiatric disorder, to include major depressive disorder; mood disorder not otherwise specified; anxiety disorder not otherwise specified; adjustment disorder; and personality disorder not otherwise specified, is denied.  


REMAND

Regarding the remaining issues on appeal, additional development is required.  In this regard, once VA undertakes to provide an examination in a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. Ap.. 121, 124 (1991).  It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  

In July 2010, the Veteran was afforded a VA examination in connection with his claim of service connection for residuals of a right knee injury.  The examiner noted symptoms such as a possible deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes.  The Veteran was also noted to use a brace and 2 crutches constantly to aid in ambulation.  Following a physical examination, the examiner noted a posteriad meniscal cyst and extension of the posterior to the head of the gastrocnemius, measuring up to 2.9 centimeters.  The examiner also found the Veteran's knee to be "normal." However, the examiner did not rectify how the Veteran may have a normal knee but still suffer from the various symptomatology noted. 

Further, in the opinion against service connection, the examiner stated that, while the Veteran reported having surgery in July 1998, there is no record of any procedure being conducted.  The examiner then based the opinion on inconsistent statements from the Veteran regarding treatment for his knee in stating that no knee condition was diagnosed during service.  However, the Board finds that the Veteran's claims file includes at least one hand written medical record dating back to February 1999 which reported the Veteran had undergone debridement of the right anterior cruciate ligament (ACL) with poor results.  Further, the Veteran has since submitted a letter from his physical therapist which attests to his having been referred for physical therapy after knee surgery.  Accordingly, the Board cannot rely upon the July 2010 examiner's opinion, as it is based upon the premise that the Veteran never had surgery and was never diagnosed with a knee condition, when, in fact, he has shown some evidence of debridement of his ACL between 1998 and 1999.  Thus, on remand, the Veteran should be afforded a new VA examination which considers all evidence of record, including the Veteran's surgical history.  

With regard to the Veteran's claim of service connection for hearing loss, the Veteran was afforded a VA examination in December 2009.  At that time, he was not found to have hearing loss and an opinion with regard to any possible nexus to in-service noise exposure was not provided.  However, the Veteran has since submitted evidence of an August 3, 2012 VA audiology consult which showed worsening hearing in both ears and hearing loss for VA purposes in the right ear.  That consult also did not provide an etiology opinion regarding the cause of the Veteran's hearing loss.  Thus, on remand, the Veteran should be afforded a VA audiology examination which also provides a medical opinion regarding any nexus to in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate specialist to evaluate his right knee disorder. The complete claims file, including a copy of this remand, should be provided to the examiner and must be reviewed prior to rendering any opinion.  Any and all medical testing, to include imaging studies, deemed necessary should be accomplished.

The examiner is requested to conduct a thorough examination of the Veteran's right knee.  The examiner should list all symptoms experienced by the Veteran and provide a diagnosis for any condition found which would account for those symptoms.  Thereafter, for each diagnosis given, the examiner is requested to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed condition is etiologically related to the Veteran's in-service knee injury.  

A complete rationale should be provided for any opinion given and should include citation to evidence in the record, medical treatise evidence, and known medical principles.  
 
2. Schedule the Veteran for a VA audiology examination with an appropriate specialist.  The complete claims file, including a copy of this remand, should be provided to the examiner and must be reviewed prior to rendering any opinion.  Any and all medical testing deemed necessary should be accomplished.

The examiner should opine whether the Veteran's hearing loss, if any, is at least as likely as not (i.e., a 50 percent probability or greater) related to the Veteran's noise exposure during a period of ACDUTRA.  The examiner is reminded that an August 2012 VA audiology report did note hearing loss in the Veteran's right ear, so an opinion should be provided for that finding, even if present hearing loss is not documented at the time the new examination is conducted.

A complete rationale should be provided for any opinion given and should include citation to evidence in the record, medical treatise evidence, and known medical principles.  

3. Thereafter, readjudicate the claims in light of all evidence of record.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


